Citation Nr: 0015420	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-20 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
pneumothorax as a result of a procedure performed at a VA 
hospital.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the RO.  



FINDING OF FACT

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
pneumothorax as a result of a procedure performed at a VA 
hospital is plausible and capable of substantiation.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
for compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of a pneumothorax as a result 
of a procedure performed at a VA hospital.  38 U.S.C.A. 
§§ 1151, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.358, 3.800 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In pertinent part, 38 U.S.C.A. § 1151 (West Supp. 1999) 
provides, as regards claims filed on or after October 1, 
1997, that where any veteran shall have suffered an injury, 
or an aggravation of an injury, as a result of VA 
hospitalization, medical, or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death was service connected.  It is 
further provided that the disability must be caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of fault on the part of VA 
medical personnel during VA hospitalization, treatment or 
examination or that it must be due to an event not reasonably 
foreseeable during VA hospitalization, treatment or 
examination.  

The veteran alleges that he has respiratory disability as a 
result of a collapsed lung that occurred during treatment at 
a VA hospital.  In a statement dated in May 1995, a VA 
physician indicated that he followed the veteran in the 
Gastroenterology Clinic at the Durham VA Hospital.  It was 
noted that the veteran had significant respiratory compromise 
related to pleural effusions which were caused by ascites.  
The VA physician stated that the veteran suffered "a 
pneumothorax (lung collapse) related to a therapeutic 
procedure to remove fluid from his lung."  Further, he 
stated, "As his physician, I believe that he [was] disabled 
by his shortness of breath related to his lung problems."  

Given this medical evidence, the Board finds that the 
veteran's claim is plausible.  There is evidence of current 
disability potentially related to a therapeutic procedure 
performed at a VA facility.  Thus, the Board finds the claim 
for compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of a pneumothorax as a result 
of a procedure performed at a VA hospital, to be well 
grounded.  38 U.S.C.A. 5107(a).  



ORDER

As the claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
pneumothorax as a result of a procedure performed at a VA 
hospital is well grounded, the appeal to this extent is 
allowed, subject to further action discussed hereinbelow.  



REMAND

In light of the opinion expressed by the veteran's VA 
physician of a potential connection between the pneumothorax 
and the veteran's current respiratory disability, the veteran 
should be afforded a VA examination.  Furthermore, the RO 
should ensure that all clinical records, including doctors' 
orders, nurses' notes, radiology reports and laboratory 
reports, for the period of September and October 1994 are 
associated with the record.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the VA Medical Center in 
Durham, North Carolina, and request a 
search for the complete, original 
clinical records involving the veteran's 
hospitalization in September and October 
1994 and the "therapeutic procedure" 
performed to remove fluid from his lungs.  
The request should specifically include 
all original doctors' orders, nurses' 
notes, radiology reports and laboratory 
reports.  

2.  The RO should take appropriate steps 
to ask the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
respiratory disability since October 
1994.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  Then, the RO should arrange for a VA 
examination by determine the nature and 
likely etiology of any current 
respiratory disorder.  All indicated 
tests should be conducted.  The claims 
folder must be available to, and reviewed 
by, the examiner prior to the requested 
study.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not any current respiratory 
disability was a result of the 
pneumothorax which occurred during the 
therapeutic procedure in 1994.  If it is 
determined that current disability is the 
result of the procedure performed by VA, 
the examiner should provide an opinion as 
to whether the disability is due to 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instances of fault on the part of VA 
medical personnel.  If not, the examiner 
must provide an opinion as to whether the 
pneumothorax was reasonably foreseeable 
during the VA procedure.  A complete 
rationale must be provided for any 
opinion expressed.  The examiner's report 
should be associated with the claims 
folder.  

4.  After undertaking any additional 
necessary development, the RO should 
review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


